     Case 2:21-cv-00733-JAK-E Document 19 Filed 07/08/21 Page 1 of 2 Page ID #:182




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    JILL S. CASSELMAN (Cal. Bar No. 266085)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-0165
8          Facsimile: (213) 894-7819
           E-mail: Jill.Casselman@usdoj.gov
9
     Attorneys for Defendant
10   United States of America
11
                                UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
     MICHAEL B. STOKER,                           Case No. 2:21-cv-00733-JAK-E
15
                 Plaintiff,
16                                                NOTICE OF LODGING PROPOSED
                        v.                        JUDGMENT
17
     UNITED STATES OF AMERICA; and
18   DOES 1 through 20, inclusive,
19               Defendants.
20
21
22         Pursuant to the Court’s June 24, 2021 Order Re Notice of Substitution (Dkt. 8);
23   Objections to Notice of Substitution (Dkts. 9, 10), (Dkt. 18), the Proposed Judgment
24   prepared by Defendant United States of America is hereby lodged.
25         The parties have met and conferred regarding the form of the Proposed Judgment
26   and consent to the same.
27
28
     Case 2:21-cv-00733-JAK-E Document 19 Filed 07/08/21 Page 2 of 2 Page ID #:183




1
2     Dated: July 8, 2021                  Respectfully submitted,
3                                          TRACY L. WILKISON
                                           Acting United States Attorney
4                                          DAVID M. HARRIS
                                           Assistant United States Attorney
5                                          Chief, Civil Division
                                           JOANNE S. OSINOFF
6                                          Assistant United States Attorney
                                           Chief, General Civil Section
7
8
9                                             /s/ Jill S. Casselman
                                           JILL S. CASSELMAN
10                                         Assistant United States Attorney
11                                         Attorneys for Defendant United States of
                                           America
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
